Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of March 22, 2017 (this
“Amendment”), is among INFUSYSTEM HOLDINGS, INC., INFUSYSTEM HOLDINGS USA, INC.,
INFUSYSTEM, INC., FIRST BIOMEDICAL, INC., IFC LLC (collectively, the
“Borrowers”), any other Loan Parties party hereto, and JPMORGAN CHASE BANK, N.A.
(the “Lender”).

RECITAL

The Borrowers, any other Loan Parties party thereto, and the Lender are parties
to a Credit Agreement dated as of March 23, 2015 (as amended or modified from
time to time, the “Credit Agreement”). The Borrowers desire to amend the Credit
Agreement, all as set forth herein, and the Lender is willing to do so in
accordance with the terms hereof. Terms used but not defined herein shall have
the respective meanings ascribed thereto in the Credit Agreement.

TERMS

In consideration of the premises and of the mutual agreements herein contained,
the parties hereby agree as follows:

ARTICLE 1. AMENDMENTS TO CREDIT AGREEMENT.

Upon the satisfaction of the conditions specified in Article 4 hereof, the
Credit Agreement is amended as of the date hereof as follows:

1.1     The definition of “Fixed Charges” in Section 1.01 of the Credit
Agreement is amended by deleting the phrase therein that reads “plus prepayments
and scheduled principal payments on Indebtedness actually made (excluding the
prepayment on any debt paid as a result of entering into this Agreement),” and
replacing such phrase therein with the phrase “plus scheduled principal payments
on Indebtedness actually made (excluding the prepayment on any debt paid as a
result of entering into this Agreement).”

1.2     Section 6.12(a) of the Credit Agreement is restated as follows:

(a) Leverage Ratio. The Borrowers will not permit the Leverage Ratio to exceed
(i) 3.0 to 1.0 at any time on or after the Effective Date but prior to
December 31, 2015, (ii) 2.75 to 1.0 at any time on or after December 31, 2015
but prior to March 31, 2018, (iii) 2.50 to 1.0 at any time on or after March 31,
2018 but prior to March 31, 2019 or (iv) 2.25 to 1.00 at any time on or after
March 31, 2019.

ARTICLE 2. REPRESENTATIONS.

In order to induce the Lender to enter into this Amendment, each Borrower
represents and warrants to the Lender that the following statements are true,
correct and complete:

2.1     The execution, delivery and performance of this Amendment and the other
Loan Documents executed in connection herewith are within its powers, have been
duly authorized and are not in contravention with any law, or the terms of its
Articles of Incorporation or By-laws, or any undertaking to which it is a party
or by which it is bound.



--------------------------------------------------------------------------------

2.2     Each of this Amendment and the other Loan Documents executed in
connection herewith is valid and binding in accordance with its terms.

2.3     After giving effect to the amendments herein contained and the
satisfaction of the conditions described in Article 4 below, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true on and as of the date hereof with the same force and effect as if made
on and as of the date hereof and no Default has occurred and is continuing.

ARTICLE 3. CONDITIONS PRECEDENT.

This Amendment shall be effective as of the date hereof when each of the
following is satisfied:

3.1     The Borrowers and the Lender shall have executed this Amendment.

3.2     The Borrowers shall have paid an amendment fee of $25,000 to the Lender.

ARTICLE 4. MISCELLANEOUS.

4.1     References in the Loan Documents to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended hereby and as further
amended from time to time. This Amendment is a Loan Document.

4.2     Except as expressly amended hereby, each Borrower agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing.

4.3     Each Borrower represents and warrants that it is not aware of any claims
or causes of action against the Lender or any of its affiliates, successors or
assigns, and that it has no defenses, offsets or counterclaims with respect to
the Secured Obligations. Notwithstanding this representation and as further
consideration for the agreements and understandings herein, each Borrower, on
behalf of itself and its employees, agents, executors, heirs, successors and
assigns (the “Releasing Parties”), hereby releases the Lender and its
predecessors, officers, directors, employees, agents, attorneys, affiliates,
subsidiaries, successors and assigns, from any liability, claim, right or cause
of action which now exists or hereafter arises as a result of acts, omissions or
events occurring on or prior to the date hereof, whether known or unknown,
including but not limited to claims arising from or in any way related to this
Agreement, the other Loan Documents, all transactions relating to this Agreement
or any of the other Loan Documents or the business relationship among, or any
other transactions or dealings among, the Releasing Parties or any of them and
the Released Parties or any of them.

4.4     This Amendment shall be governed by and construed in accordance with the
laws of the State of New York. This Amendment shall not be deemed to have
otherwise prejudiced any present or future right or rights which the Lender now
has or may have under the Credit Agreement or in any other Loan Document and, in
addition, shall not entitle any Borrower to a waiver, amendment, modification or
other change to, of or in respect of any provision of Credit Agreement or in any
other Loan Document in the future in similar or dissimilar circumstances. This
Amendment may be signed upon any number of counterparts with the same effect as
if the signatures thereto and hereto were upon the same instrument, and
signatures sent by facsimile or other electronic imaging shall be effective as
originals.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the day and year first above written.

 

INFUSYSTEM HOLDINGS, INC. By  

/s/ Christopher S. Downs

Name:   Christopher S. Downs Title:   EVP & Interim Chief Financial Officer
INFUSYSTEM, INC. By  

/s/ Christopher S. Downs

Name:   Christopher S. Downs Title:   EVP & Interim Chief Financial Officer
FIRST BIOMEDICAL, INC. By  

/s/ Christopher S. Downs

Name:   Christopher S. Downs Title:   EVP & Interim Chief Financial Officer IFC
LLC By  

/s/ Christopher S. Downs

Name:   Christopher S. Downs Title:   EVP & Interim Chief Financial Officer
INFUSYSTEM HOLDINGS USA, INC. By  

/s/ Christopher S. Downs

Name:   Christopher S. Downs Title:   EVP & Interim Chief Financial Officer
JPMORGAN CHASE BANK, N.A. By  

/s/ Cathy A. Smith

Name:   Cathy A. Smith Title:   Senior Underwriter